NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YONGHUA LIU,                                    No.    15-73164

                Petitioner,                     Agency No. A087-881-203

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Yonghua Liu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Ren v. Holder, 648 F.3d 1079, 1083, 1089-90 (9th Cir. 2011).

We deny in part and dismiss in part the petition for review.

      Among other things, the agency denied Liu’s application for relief on the

ground that he failed to adequately corroborate his claim. In doing so, the agency

found that the evidence Liu had submitted did not meet his burden of proof for

relief. The record does not compel a contrary conclusion. See id. at 1094. Thus,

Liu’s asylum and withholding of removal claims fail.

      We reject Liu’s contention that the BIA erred by finding that he waived his

CAT claim. Thus, we lack jurisdiction to consider his contentions regarding the

merits of his CAT claim. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                  15-73164